Exhibit FAR EAST ENERGY CORPORATION SECOND AMENDED AND RESTATED NONQUALIFIED STOCK OPTION AGREEMENT Far East Energy Corporation (the "Corporation") and Michael R. McElwrath ("Participant") hereby agree to amend and restate the stock option agreement previously entered into between the Company and Participant on January 29, 2002, as superseded by the December 23, 2004 amended and restated option agreement (the "Amended Option Agreement").This amendment and restatement is made solely with respect to those Options which vested after December 31, 2004 and the terms of the Amended Option Agreement shall remain in effect with respect to all Options that vested prior to January 1, 2005. General Information Name: Michael R. McElwrath Award Date: January 29, 2002 Number of Shares Covered byAgreement: 40,000 Exercise Price: $0.65 Expiration Dates: December 31, 2008 FAR EAST ENERGY CORPORATION SECOND AMENDED AND RESTATED NONQUALIFIED STOCK OPTION AGREEMENT THIS SECOND AMENDED AND RESTATED NONQUALIFIED STOCK OPTION AGREEMENT (this "Agreement") is made as of this 27th day of December, 2007, by and between Far East Energy Corporation, a Nevada corporation (the "Corporation"), and Michael R.
